Citation Nr: 0801031	
Decision Date: 01/10/08    Archive Date: 01/22/08

DOCKET NO.  03-23 264	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota



THE ISSUES

1.  Entitlement to service connection for a skin disability.

2.  Entitlement to service connection for a low back 
disability.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Van Stewart, Counsel




INTRODUCTION

The veteran had active military service from August 1980 to 
May 1983. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a December 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Des Moines, Iowa.  

This case was previously remanded by the Board for additional 
development.


FINDINGS OF FACT

1.  The veteran does not have a skin disability that is 
related to his military service.

2.  The veteran does not have a low back disability that is 
related to his military service.


CONCLUSIONS OF LAW

1.  The veteran does not have a skin disability that is the 
result of disease or injury incurred in or aggravated during 
active military service.  38 U.S.C.A. §§ 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2007).  

2.  The veteran does not have a low back disability that is 
the result of disease or injury incurred in or aggravated 
during active military service.  38 U.S.C.A. §§ 1131, 5107; 
38 C.F.R. §§ 3.102, 3.303, 3.304.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  But see Mayfield v. 
Nicholson, 19 Vet. App. 103, 128 (2005), rev'd on other 
grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006) (when VCAA notice follows the initial unfavorable AOJ 
decision, remand and subsequent RO actions may "essentially 
cure[] the error in the timing of notice").

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in August 
2001 and December 2005.  (Although the complete notice 
required by the VCAA was not provided until after the RO 
adjudicated the appellant's claims, any timing errors have 
been cured in the process of the previous remands and RO 
subsequent actions.  Id.)

Specifically regarding VA's duty to notify, the notifications 
to the veteran apprised him of what the evidence must show to 
establish entitlement to the benefits sought, what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
veteran, what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on the 
veteran's behalf.  The RO specifically requested that the 
veteran submit any evidence he had pertaining to his claims.  
The RO also provided a statement of the case (SOC) and a 
supplemental statement of the case (SSOC) reporting the 
results of its reviews of the issues on appeal and the text 
of the relevant portions of the VA regulations.  

While the notifications did not include the criteria for 
assigning disability ratings or for award of an effective 
date, see Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), because the veteran's service connection claims will 
be denied, these questions are not now before the Board.  
Consequently, a remand is not necessary.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands that would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the appellant are to be avoided).

Regarding VA's duty to assist, the RO obtained the veteran's 
service medical records (SMRs) and VA medical records, and 
secured examinations in furtherance of his claims.  The Board 
notes that, after the agency of original jurisdiction (AOJ) 
issued a SSOC in March 2006, the veteran, in a Statement in 
Support of Claim received by the Board in June 2006, 
identified that he had been treated for his claimed back 
disability at the Cook County Hospital in Chicago, Illinois 
in early 1984.  Normally, this would require a remand so that 
those records could be sought.  Here, however, a remand for 
that purpose is not warranted because, as will be discussed 
below, the veteran's back claim will be denied because he 
does not have a current back disability, and any records from 
the Cook County Hospital from 1984 cannot show a current 
disability for which service connection could be granted.  In 
so deciding, the Board has considered the holding of the 
United States Court of Appeals for Veterans Claims (Court) in 
McLain v. Nicholson, 21 Vet. App. 319 (2007).  In McLain, the 
Court held that the requirement that a claimant have a 
current disability before service connection may be awarded 
for that disability is also satisfied when a claimant has a 
disability at the time a claim for VA disability compensation 
is filed or during the pendency of that claim, even if no 
disability is present at the time of the claim's 
adjudication.  However, even if 1984 records from Cook County 
Hospital were to show a back disability at that time, it 
would not satisfy the requirement that the veteran have a 
demonstrated back disability either at the time he filed his 
service connection claim in May 2001, or at any time during 
the pendency of the claim.   A remand to obtain the 1984 Cook 
County Hospital records is therefore not warranted.  See 
Sabonis, supra.  

The veteran's statement received by the Board in June 2006 
also identified records from Ft. Hood, Texas, and from the VA 
Medical Center (VAMC) in Leavenworth, Kansas.  The veteran's 
SMRs already contain his treatment records from Ft. Hood and 
from the Leavenworth VAMC.  In a written correspondence 
received by the Board along with his June 2006 statement the 
veteran indicated that he had no other information or 
evidence to submit. VA has no duty to inform or assist that 
was unmet.

The veteran's SMRs show that he was treated for low back 
strain in March 1981 and in October and November 1982.  The 
assessment was muscle strain related to lifting heavy 
objects.  In 1981 he was on profile for three days, and then 
returned to full duty.  The 1982 muscle strain was attributed 
to improper lifting of heavy objects.  

The veteran's SMRs also show a single entry related to the 
skin.  A January 1981 entry shows that the veteran complained 
of irritation and a burning sensation when camouflage paint 
was applied to his face.  Examination revealed a slight 
redness and puffiness identified as possible allergic 
reaction to camouflage paint.  The SMRs contain no other 
entries related to skin complaints.  

The veteran contends that he was treated for a back 
disability during an April 2000 inpatient stay at the 
Leavenworth VAMC.  The records of the veteran's inpatient 
treatment at Leavenworth in April 2000 are of record, but 
they show no treatment related to the veteran's back.  In 
fact, the record of an examination given on April 27, 2000, 
at Leavenworth revealed no back-related history or complaint, 
noting only that the back was supple, with no tenderness, and 
no abnormal movements present.  

Of record are copious inpatient and outpatient treatment 
records related mostly to treatment of the veteran's 
substance abuse.  Other than a single entry of back pain 
noted on a problem list dated in May 2003, the record shows 
no complaints or treatment related to the back or skin.  The 
many DSM-IV diagnoses of record show only type II diabetes 
mellitus, hypertension, and obesity as general medical 
conditions listed in Axis III.  None mentions either a back 
or a skin disability.  The veteran also underwent many 
routine medical examinations in connection with his inpatient 
and outpatient treatments, and none mentions any complaints 
or treatment related to the veteran's back or skin, other 
than the single, unelaborated, entry of back pain noted on 
the May 2003 problem list.  

The veteran was afforded examinations in connection with 
these claims.  A November 2002 examination of the spine 
revealed normal range of motion in rotation and lateral 
flexion.  Forward flexion was limited by pain at 30 degrees, 
and was also limited by the veteran's obesity and large 
abdominal girth.  There was no evidence of any neurological 
abnormality.  The examiner opined that there was little doubt 
that the veteran's marked obesity was the probable cause of 
his back pain.  Following an x-ray of the lumbar spine that 
was normal, the examiner provided an addendum to his 
examination report, concluding that the veteran had no 
significant spinal disorder.  

The same examiner examined the veteran in connection with his 
skin claim.  He noted the SMR's entry related to irritation 
thought to be caused by use of camouflage pain.  He also 
noted that the veteran's description of the claimed disease 
was unclear; the veteran could not give a clear description 
of the symptoms or appearance of the skin disorder, and 
stated that it was intermittent.  On examination, the 
examiner found no evidence of any skin disease.  While the 
veteran had numerous minor blemishes on the skin, the 
examiner stated that these were within normal limits.  There 
was no actual edema, blisters, purpura, excoriations, 
exfoliations, or ulcerations, and no associated systemic or 
nervous manifestations.  

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303.  Service connection may also be granted for 
any injury or disease diagnosed after service, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d).  Generally, service connection requires 
(1) medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Caluza 
v. Brown, 7 Vet. App. 498 (1995).  

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1110, 
1131; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) 
(holding that interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary).  
Evidence must show that the veteran currently has the 
disability for which benefits are being claimed, or that he 
at least had such a disability as some time during the 
pendency of the claim.  McClain, supra, at 321.

Here, there is no medical evidence of a current spine or skin 
disability.  There are no treatment records showing 
complaints of or treatment for a back or a skin disorder.  
While the veteran's SMRs show a single treatment for a skin 
rash thought to be related to application of camouflage 
paint, and two incidents of acute back strain related to 
lifting heavy objects, examinations conducted in connection 
with these claims have shown no evidence that either of these 
has resulted in a current chronic disability.  Moreover, 
there is no evidence that there was a chronic disability of 
the back or the skin at the time the veteran's claim for VA 
disability compensation was filed in May 2001, or at any time 
during the pendency of the claims.  Id.  

The Board acknowledges the veteran's contention that he has a 
current chronic skin disability related to his in-service 
skin complaints, and a current back disability related to his 
in-service back strains.  However, there is no evidence of 
record showing that the veteran has the specialized medical 
education, training, and experience necessary to render 
competent medical diagnoses or opinion as to etiology of any 
disabilities.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
38 C.F.R. § 3.159(a)(1) (2007).  Consequently, the veteran's 
own assertions as to diagnosis or etiology of any disorder 
have no probative value.

The Board has considered the benefit-of-the-doubt doctrine, 
but finds that the record does not provide even an 
approximate balance of negative and positive evidence on the 
merits.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Therefore, on the basis of 
the above analysis, and after consideration of all the 
evidence, the Board finds that the preponderance of the 
evidence is against these service connection claims.  The 
veteran does not have a current back or skin disability that 
is traceable to disease or injury incurred in or aggravated 
during active military service.


ORDER

Entitlement to service connection for a skin disability is 
denied.

Entitlement to service connection for a low back disability 
is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


